Citation Nr: 0529302	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
loose body in the right knee joint with chondromalacia 
patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
evaluation of 30 percent for a loose body in the right knee 
joint with chondromalacia of patella.  The veteran requests a 
higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in July 2005.  A 
transcript of the hearing is of record.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during the veteran's July 2005 travel 
board hearing, he testified that he received recent treatment 
at the VA medical centers in Little Rock and North Little 
Rock, Arkansas.  Although the record was held open for a 
period of 60 days, these records were not obtained and 
associated with the claims folder.  The Board finds that 
these records are necessary to determine the current severity 
of the veteran's right knee disability.

In light of the above discussion, this case is REMANDED to 
the RO for the following actions:

1.  The RO should obtain the veteran's VA 
medical treatment records from the Little 
Rock and North Little Rock, Arkansas 
VAMCs for November 2001 to the present.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit the 
records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  When the above development has been 
completed, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran the 
requisite opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


